UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 17-2676 DSF (MRW) Date November 20, 2018

 

Title Thornberg v. J ones

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper n/a
Deputy Clerk C ourt Reporter / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None present None present
Proceedings: ORDER TO SHOW CAUSE RE: DISMISSAL
1. This is a civil rights action involving a former federal prisoner. In October 2018,

the assigned district judge accepted Magistrate Judge Wilner’s recommendation to grant the
govennnent’s dismissal motions. (Docket # 73-74.)

2. Judge Wilner then issued an order giving Plaintiff until November 16 to file an
amended complaint in the action. (Docket # 75.) The Court sent that order to Plaintiff`s last
mailing address (a post office box in Pasadena). The Postal Service recently retiuned that order
With the designation “Return to Sender - Atternpted - Not Known - Unable to Forward.”
(Docket # 76.) That information suggests that Plaintiff no longer uses this mailbox.

3. Plaintiff has not filed any change-of-address form With the Court r'ecently.
(Docket # 30 (Sept. 2017), 58 (April 2018).) Also, he is not an e-filer Who is able to receive
electronic service of court documents

4. A litigant in federal court is obliged to inform the Court and the opposition of any
change in address. If a litigant fails to keep the Court informed of a correct mailing address, the
case may be dismissed under Local Rule 41-6, Which states as follows:

If mail directed by the Clerk to a pro se plaintiff’s address of
record is returned undelivered by the Postal Service, and if,
within fifteen days of the service date, such plaintiff fails to
notify, in writing, the Court and opposing parties of his current
address, the Court may dismiss the action with or without
prejudice for want of prosecution.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page l of 2

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL N[INUTES - GENERAL

 

 

Case No. CV 17-2676 DSF (MRW) Date November 20, 2018
Title Thornberg v. J ones
5. Based on the recent return of mail, the Court suspects that Plaintiff failed to

properly update his address with the Court. Therefore, by December 21 2018, Plaintiff will file
a sworn notice With the Court indicating his current, accurate mailing address. Failure to do so
may lead the Court to conclude pursuant to Federal Rule of Civil Procedure 41 that Plaintiff has
no interest in prosecuting this action further or is willing to abide by court orders, and that
dismissal is appropriate under the Local Rule.

 

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 2

